DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because “3521517” needs to be deleted.  Correction is required.  See MPEP § 608.01(b).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the unlocked configurations (claims 1-3, 5 and 6) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Butler et al. US 2019/0031254 A1.

Regarding claim 1, Butler et al. US 2019/0031254 A1 discloses a fairing assembly (200) comprising: a fairing (202); a mounting structure (211) configured to attach to a frame of a vehicle; a support (205) coupled to the mounting structure; and a lock removably coupled to the support; wherein the lock (226 on element 204) is movable between a locked configuration and an unlocked configuration; wherein when the lock is in the locked configuration, the fairing is secured to the lock; and wherein when the lock is in the unlocked configuration, the lock and the fairing are pivotable relative to the support and removable from the support without the use of tools as shown in Figures 2A, 2B and 2C. 
Regarding claim 2, Butler et al. US 2019/0031254 A1 discloses the fairing assembly of claim 1, wherein when the lock (226) is in the unlocked configuration, the lock and the fairing are configured to pivot relative to the support without removing the fairing from the support as shown in Figures 2A, 2B and 2C.
Regarding claim 3, Butler et al. US 2019/0031254 A1 discloses the fairing assembly of claim 1, wherein when the lock (226) is in the unlocked configuration, the lock and the fairing are configured to pivot relative to the support without removing the lock from the support as shown in Figures 2A, 2B and 2C. 
Claim(s) 6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by German reference DE 10 2018 007 169 A1.
Regarding claim 6, German reference DE 10 2018 007 169 A1 discloses a method for removing a fairing (1) from a vehicle (7) comprising: moving a lever (19) of a lock (13) secured to a fairing on a vehicle, a portion of the lock being releasably engaged with a support (11) that is secured to the vehicle; wherein moving the lever causes the lock to move from a locked configuration to an unlocked configuration; wherein moving the lock from the locked configuration to the unlocked configuration causes the lock to disengage the support; tilting the fairing and the lock relative to the support; and removing the fairing from the vehicle without the use of tools as shown in the Figures. 
Allowable Subject Matter
Claims 8 and 9 are allowed.
Claims 4, 5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI L LYJAK whose telephone number is (571)272-6658. The examiner can normally be reached 8:00 AM-4:30 PM (EST) Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LORI LYJAK
Primary Examiner
Art Unit 3612



/LORI L LYJAK/Primary Examiner, Art Unit 3612